December 16, 2011


Mr. Charles Lamar Drayden
Drayden & Associates
P.O. Box 270743
Houston, TX 77277
Ms. Christina Stone
Gaughan Stone & Thiagarajan
2500 Tanglewilde, Suite 222
Houston, TX 77063-2139

RE:   Case Number:  11-0189
      Court of Appeals Number:  01-10-00715-CV
      Trial Court Number:  0740425

Style:      RYLAND ENTERPRISE, INC.
      v.
      VICKIE WEATHERSPOON

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.  41367.   (Justice
Lehrmann not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Mr. Chris Daniel       |